INTELLECTUAL PROPERTY SECURITY AGREEMENT

                    This Intellectual Property Security Agreement (as amended,
supplemented or otherwise modified from time to time, this “IP Security
Agreement”) is made and effective as of November 10, 2005, by SUNSET BRANDS,
INC., a Nevada corporation (“Sunset”) and U.S. MILLS, INC., a Delaware
corporation (“US Mills”, and collectively with Sunset, the “Grantor”), in favor
of IBF FUND LIQUIDATING LLC, a Delaware limited liability company (the
“Seller”). Capitalized terms used in this IP Security Agreement and not
otherwise defined shall have the respective meanings ascribed to such terms in
the Security Agreement (defined below).

RECITALS

                    WHEREAS, pursuant to that certain Amended and Restated
Acquisition Agreement and Plan of Merger dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Acquisition Agreement”) by and among Grantor, USM Acquisition Sub, Inc. and
Seller, Sunset will acquire US Mills by merger;

                    WHEREAS, Grantor is party to that certain Security Agreement
dated as of the date hereof (as amended, restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), by and among Grantor and
Seller; and

                    WHEREAS, it is a condition precedent to the obligation of
the Seller to execute and perform under the Acquisition Agreement that Grantor
shall have executed and delivered this IP Security Agreement to the Seller;

                    NOW, THEREFORE, in consideration of the willingness of the
Seller to enter into the Acquisition Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, it
is hereby agreed as follows:

          1. Grant of Security Interest. To secure the Grantor’s prompt,
punctual and faithful payment of the Obligations and the performance of all of
the Grantor’s obligations under the Security Agreement, Grantor hereby grants to
Seller a continuing security interest in all of the right, title and interest of
Grantor in and to any and all of the following collateral, whether now owned or
hereafter acquired, but excluding any Intellectual Property for which the
granting of a security interest therein would terminate, invalidate, void,
cancel or abandon such Intellectual Property (the “IP Collateral”):

                    (a) The U.S and foreign copyrights, associated copyright
registrations and applications for copyright registration, set forth on Schedule
A attached hereto (collectively, the “Copyrights”);

                    (b) The U.S. and foreign patents and patent applications set
forth on Schedule B attached hereto, including, without limitation, divisions,
continuations, renewals, reissues, extensions and continuations-in-part of the
same (collectively, the “Patents”);

                    (c) The U.S., state and foreign trademark and service mark
registrations, trademark and service mark applications set forth on Schedule C
attached hereto and all goodwill associated with the foregoing (collectively,
the “Trademarks”);

--------------------------------------------------------------------------------

                    (d) The domain names and registrations set forth on Schedule
D attached hereto and all goodwill associated with the foregoing (collectively,
the “Domain Names”);

                    (e) Any and all claims and causes of action for past,
present or future infringement of any of the IP Collateral, with the right, but
not the obligation, to sue for and collect damages for infringement of the IP
Collateral;

                    (f) Any and all licenses or rights granted under any of the
IP Collateral, and all license fees and royalties arising from such licenses or
rights, in each case to the extent permitted by such licenses or rights;

                    (g) Any and all amendments, renewals, extensions,
reissuances and replacements of any of the IP Collateral; and

                    (h) Any and all products and proceeds of any of the
foregoing.

          2. Requested Recordation. Grantor authorizes and requests that the
Register of Copyrights and the Commissioner of Patents and Trademarks (and any
state, foreign or other authority to which this IP Security Agreement is
submitted) file and record this IP Security Agreement (and any corresponding or
separate forms of such jurisdiction) in order to publicly reflect the interests
of the Seller in the IP Collateral.

          3. Assignment. Upon the occurrence and during the continuance of an
Event of Default, Grantor shall execute and deliver to Seller an absolute
assignment transferring its entire right, title, and interest in and to the IP
Collateral to the Seller.

          4. Power of Attorney. Grantor hereby irrevocably grants to the Seller,
a power of attorney, to act as Grantor’s attorney-in-fact, with full authority
in the name, place and stead of Grantor, from time to time in the Seller’s
discretion, to take any action and to execute any instrument that the Seller may
reasonably deem necessary or advisable to accomplish the purposes of this IP
Security Agreement. This authority includes, without limitation, the following:

 

 

 

          (a) To modify or amend (in the sole discretion of the Seller and
without first obtaining Grantor’s approval thereof or signature thereto)
Schedule A, Schedule B, Schedule C, and/or Schedule D hereof, as appropriate, to
include references to any registered intellectual property (or application or
license therefor) acquired by Grantor after the execution hereof or to delete
any reference to any IP Collateral in which Grantor no longer has or claims any
right, title or interest;

 

 

 

          (b) To execute, file and pursue (in the sole discretion of the Seller
and without first obtaining Grantor’s approval thereof or signature thereto,
unless otherwise prohibited by applicable law) any application, form or other
document in order to perfect, maintain, continue or otherwise protect the
Seller’s interest or Grantor’s rights in the IP Collateral, including, without
limitation, executing and filing (i) any financing statement, any continuation
statement or any amendment thereto, and (ii) any document in any proceeding
before the United States Patent and Trademark Office, the United States
Copyright Office or the relevant office of any state or foreign jurisdiction
(including,


--------------------------------------------------------------------------------

 

 

 

without limitation, the filing of applications for renewal, affidavits of use,
affidavits of incontestability and opposition, interference and cancellation
proceedings) and to pay any fees and taxes in connection therewith or otherwise;

 

 

 

          (c) To execute any document required to acknowledge, register or
perfect the interest of the Seller in any part of the IP Collateral without the
signature of Grantor unless prohibited by applicable law; and

 

 

 

          (d) Upon the occurrence and during the continuation of an Event of
Default, to (i) endorse the Grantor’s name on all applications, documents,
papers and instruments necessary or desirable for Seller in the use of the IP
Collateral, (ii) take any other actions with respect to the IP Collateral as
Seller deems to be in the best interest of Seller, (iii) grant or issue any
exclusive or non-exclusive license under the IP Collateral to anyone or (iv)
assign, pledge, convey or otherwise transfer title in or dispose of the IP
Collateral to anyone.

The foregoing power of attorney is coupled with an interest and is irrevocable
until the obligations secured hereby have been unconditionally and indefeasibly
paid or performed in full and the Security Agreement has been terminated (except
for any obligations designated under the Security Agreement as continuing on an
unsecured basis).

          5. Release. Unless otherwise agreed in writing by the parties, the
security interests granted herein will terminate (and all rights to the IP
Collateral will revert to the Grantor) upon satisfaction of the following
conditions: (a) payment and performance in full of all the Obligations secured
hereby (unconditionally and indefeasibly) and (b) the termination of the
Security Agreement (except for any obligations designated under the Security
Agreement as continuing on an unsecured basis). Upon any such termination, the
Seller (at the Grantor’s request and sole expense) will promptly execute and
deliver to the Grantor (without any representation, warranty or recourse of any
kind whatsoever) such documents as the Grantor may reasonably request and as are
provided to the Seller to evidence such termination.

          6. Newly Registered Copyrights, Patents and Trademarks. Grantor hereby
agrees to provide the Seller, every three (3) months, a schedule of newly
registered Copyrights, Patents and Trademarks (if any).

          7. Miscellaneous.

 

 

 

          (a) This IP Security Agreement has been entered into in conjunction
with the provisions of and the security interest granted to the Seller under the
Security Agreement. The rights and remedies of the Grantor and the Seller with
respect to the security interests granted herein are in addition and without
prejudice to those set forth in the Security Agreement, all terms and provisions
of which are hereby incorporated herein by reference. In the event that any
provisions of this IP Security Agreement are deemed to conflict with the
Security Agreement or the other Acquisition Documents, the provisions of the
Security Agreement or the other Acquisition Documents shall govern.

 

 

 

          (b) This IP Security Agreement may be executed in any number of
counterparts with the same effect as if all the signatures on such counterparts
appeared on


--------------------------------------------------------------------------------

 

 

 

one document. Each such counterpart will be deemed to be an original, but all
counterparts together will constitute one and the same instrument.

          8. Subordination.

THE LIENS IN THE IP COLLATERAL GRANTED HEREIN ARE SUBORDINATED TO THE LIENS IN
THE IP COLLATERAL GRANTED TO CAPITALSOURCE FINANCE LLC IN THE MANNER AND TO THE
EXTENT SET FORTH IN THAT CERTAIN MASTER SUBORDINATION AND INTERCREDITOR
AGREEMENT, DATED AS OF THE DATE HEREOF, AMONG SUNSET BRANDS, INC., U.S. MILLS,
INC., IBF FUND LIQUIDATING LLC, AS SELLER, THE DEBENTURE HOLDER (AS DEFINED
THEREIN) AND CAPITALSOURCE FINANCE LLC.

[Remainder of Page Intentionally Blank; Signature Page Follows]

--------------------------------------------------------------------------------

                    IN WITNESS WHEREOF, the parties hereto have executed this IP
Security Agreement as of the date first written above.

 

 

 

 

 

GRANTOR:

 

 

 

 

 

 

SUNSET BRANDS, INC.

 

 

 

 

 

 

By:

/s/ Todd Sanders

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Todd Sanders

 

 

Title: President & CEO

 

 

 

 

 

 

U.S. MILLS, INC.

 

 

 

 

 

 

By:

/s/ Todd Sanders

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Todd Sanders

 

 

Title: President

 

 

 

 

 

 

By:

/s/ Charles Verde

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Charles Verde

 

 

Title: President

 

 

 

 

 

 

SELLER:

 

 

 

 

 

 

IBF FUND LIQUIDATING LLC

 

 

 

 

 

 

By:

/s/ Arthur J. Steinberg

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Arthur J. Steinberg
Title: Manager



 

 



 

 


--------------------------------------------------------------------------------